UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6487


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DONIKKI HARDY,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:01-cr-00235-HMH-1)


Submitted:   July 30, 2015                 Decided:   August 11, 2015


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donikki Hardy, Appellant Pro Se. James Galyean, NEXSEN PRUET,
Greenville, South Carolina; Regan Alexandra Pendleton, Carrie
Fisher Sherard, Assistant United States Attorneys, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donikki Hardy appeals the district court’s order denying

his motion to compel the Government to file a Fed. R. Crim. P.

35(b)    motion.        We    have       reviewed    the     record      and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district        court.         United        States    v.    Hardy,       No.

7:01-cr-00235-HMH-1 (D.S.C. Mar. 23, 2015).                         We dispense with

oral    argument   because         the    facts     and    legal    contentions        are

adequately    presented       in    the    materials       before    this      court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2